               Case 2:16-cr-00300-RSL Document 423 Filed 12/16/20 Page 1 of 2




1                                                                    The Honorable Robert S. Lasnik
2
3
4
5
6
                                UNITED STATES DISTRICT COURT FOR THE
7                                 WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
8
9
10 UNITED STATES OF AMERICA,                           NO. CR16-300 RSL
11                                                     ORDER SCHEDULING
                                      Plaintiff,
                                                       STATUS
12
                           v.                          CONFERENCE
13
     AUBREY TAYLOR,
14
                                      Defendant.
15
16
             THIS COURT having considered the parties’ Joint Motion to Schedule Status
17
     Conference, and based on the facts set forth therein, and General Orders 01-20 through 15-20
18
     of the United States District Court for the Western District of Washington addressing
19
     measures to reduce the spread and health risks from COVID-19, which is incorporated herein
20
     by reference, the Court hereby FINDS as follows:
21
             At this critical juncture in which the number of cases and hospitalizations has
22
     skyrocketed both locally and nationally, creating a significant health risk for gatherings, and
23
     given the facts set forth in the parties’ motion, the Court hereby finds that it is not possible to
24
     proceed with a resentencing hearing at this time. Limiting the size and frequency of
25
     gatherings remains critical to preventing serious illness and death from COVID-19. The
26
     continuing public health situation resulting from the pandemic also limits the availability and
27
     ability of witnesses, counsel, and Court staff to be present in the courtroom.
28


      Order Scheduling Status Conference United
      States v. Taylor, CR16-300 RSL – 1
              Case 2:16-cr-00300-RSL Document 423 Filed 12/16/20 Page 2 of 2




1           IT IS THEREFORE ORDERED that counsel will appear before the Court for a status
2 conference on February 11, 2021 at 10:00 a.m. to discuss a date for resentencing.
3                                   December
                       16th day of _____________,
            Dated this ____                       2020.
4
5
6
                                                  ROBERT S. LASNIK
7
                                                  United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Order Scheduling Status Conference United
     States v. Taylor, CR16-300 RSL – 2
